Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation the AD conversion chips and the stacking connectors are dividedly disposed on both sides respectively in a body-axis direction is unclear.  “On both sides” of what are the stacking connectors and AD conversion chips dividedly disposed?
Claims 3-15 are rejected as indefinite based on the subject matter of claim 2 but may contain additional subject matter rendering them individually indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abenaim et al. (10/488,532).
	Regarding claim 1, Abenaim teaches a radiation detector module comprising: a detector substrate (Fig. 4, 408) on which a scintillator which converts X-rays which are incident upon the scintillator from a front-face side to light (Fig. 4, 402), a photodiode which converts the light which is converted from the X-rays to an analog signal (Fig. 4, 404) and AD conversion chips each of which amplifies the analog signal and converts the analog signal to a digital signal (Fig. 4, 418) are loaded, a control substrate (Fig. 4, 304) which supplies power to the detector substrate and controls the operation of an AD conversion unit of each AD conversion chip (implied from connection through 414, 410), wherein the two substrates are connected together by stacking connectors (Fig. 4, 410) so as to form a two-stage structure and a support structure is installed between the substrates (Fig. 4, 412).
	Regarding claim 2, Abenaim further teaches the AD conversion chips and the stacking connectors are dividedly disposed on both sides respectively in a body-axis direction. (Abenaim, Fig. 4, see above with respect to 35 U.S.C. 112, as best as can be determined the AD conversion chips and supports are on both sides of the center of the chip in the axis along which the body lies)
	Regarding claim 3, Abenaim further teaches floating connectors are used as the stacking connectors which connect the detector substrate with the control substrate. (Abenaim, Fig. 4, 410)
	Regarding claim 4, Abenaim further teaches the support structure has through-holes through which the stacking connectors which connect the detector substrate with the control substrate pass. (Abenaim, Fig. 4, connecting supports 410 pass through molding material 412, leaving a hole therein)
	Regarding claim 5, Abenaim further teaches the scintillator and the photodiode are disposed in an X-ray irradiation field, and the AD conversion chips and the stacking connectors are disposed outside the X-ray irradiation field. (Abenaim, shield 416)
Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to comply with 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 6, Abenaim lacks explicit teaching of X-ray shields are disposed between the photodiode and one AD conversion chip and between the photodiode and the other AD conversion chip, and the X-ray shields serve to attach a collimator plate for removing scattered rays.
No other prior art of record teaches this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okumura et al. (2002/0054659) teaches subject matter overlapping with Abenaim, above.
Guery et al. (2012/0069956) teaches certain claimed features including a radiation shielding structure separating the scintillator/photodetector combination from associated circuitry.  Mounting of a collimator or antiscatter grid to the radiation shielding structure is not disclosed.
Tkaczyk et al. (2012/0133054) teaches interconnection layers between a scintillator/photodetector combination and associated circuitry.
Astley et al. (2008/0068815) teaches a similar device to that claimed.  Astley lacks the claimed stacking connectors and support structure.
Tkaczyk et al. (2008/0165921) teaches an arrangement (See Fig. 6) where guide posts 80 penetrate through substrate 56 upon which scintillator/photodetector pair 52 and 58 are mounted.  Associated circuitry is mounted on a perpendicular circuit board protruding from the opposite side of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884